PER CURIAM.
A jury found defendant guilty of first degree murder and armed criminal action under §§ 565.020.1 and 571.015, RSMo 1994. The trial court granted defendant’s motion for new trial finding it had erroneously admitted prejudicial hearsay evidence. State appeals.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).